Citation Nr: 0923539	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
PTSD.


FINDINGS OF FACT

1.	Records from the National Archives show that the Veteran's 
unit was involved in a rocket/mortar attack in South Vietnam 
in October 1968 that resulted in the death of a soldier. 

2.	The Veteran has a current diagnosis of PTSD that is 
related to in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, 
the Board is granting in full the benefits sought on appeal.  
Assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be discussed further.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  The Veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, an 
opinion by a medical health professional based on post-
service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).   

In the present case, the Veteran was diagnosed with PTSD 
during a May 2004 VA examination.  The examiner noted that 
the Veteran presented "with a history of military 
experiences and commendations consistent with DSM-IV-TR 
diagnostic [c]riterion A for PTSD." 

Service personnel records reveal that the Veteran served in 
the Republic of Vietnam from July 1968 to July 1969.  
Although his records show that he received several medals, 
including the Bronze Star and Vietnam Gallantry Cross, none 
of his awards denote combat status.  Accordingly, 
corroborating evidence of the Veteran's alleged stressors is 
required to support the claim.  Doran v. Brown, 6 Vet. App. 
283 (1994).             

In his March 2005 Notice of Disagreement, the Veteran stated 
that he was involved in a rocket attack at a base camp in Di 
An between October 1 and October 10, 1968.  He stated that he 
was assigned to the 1st Admin Company, 1st Infantry Division 
at the time.  He averred that a member of his unit was killed 
in the attack.  

In April 2008, the Veteran submitted a letter from the 
National Archives and Records Administration and a search 
from the Coffelt Database on casualties that confirm that his 
unit was involved in a rocket/mortar attack in October 1968 
that resulted in the death of a soldier.  Based on the 
evidence of the service department record and given the 
current diagnosis of PTSD, which has been medically linked to 
military service, the Board finds that the submitted 
information provides sufficient verification that the Veteran 
was personally exposed to stressful events during military 
service.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in-
service stressors, and evidence consistent with in-service 
stressors.  Hence, the Board finds that service connection 
for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


